Citation Nr: 1418028	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  09-23 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of fractured ribs.

2.  Entitlement to service connection for lumbar spine osteoarthritis.

3.  Entitlement to service connection for abdominal aortic aneurysm.

4.  Entitlement to service connection for hypertension


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Joyner, Counsel
INTRODUCTION

The Veteran served on active duty from May 1967 to August 1967. 

These matters come before the Board of Veterans' Appeals on appeal from December 2008 and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

When the case was previously before the Board in October 2012 and August 2013, it was remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Where the remand orders of the Board are not substantially complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Based on a review of the Veteran's claims file, the Board finds that the AOJ has not substantially complied with the prior remand directives.

The October 2012 and August 2013 remands specifically instruct the VA examiner to consider the August 2009 letter from Dr. Gaggos in rendering the requested opinions; however, the December 2012 and November 2013 VA examination reports do not address the August 2009 letter from Dr. Gaggos.  Importantly, the August 2009 letter from Dr. Gaggos directly addresses the Veteran's claims for service connection for residuals of fractured ribs and hypertension.  Moreover, the November 2013 VA examiner did not state with the requisite amount of certainty (clear and unmistakable evidence) that the fractured ribs were not aggravated by service.  Further, the VA examiner did not ever address whether it is at least as likely as not that the Veteran's hypertension is etiologically related to the Veteran's undesirable discharge from service.  The Board also points out that the November 2013 VA examiner once again based the negative opinion regarding hypertension, in part, on the fact that hypertension was diagnosed after service.  As noted in the August 2013 remand, service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Additionally, some specifically enumerated chronic disorders, including hypertension, will be presumed to have been incurred in service if manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The November 2013 VA examination report also does not address whether it is at least as likely as not that the Veteran's aortic aneurysm is related to the Veteran's undesirable discharge from service, as instructed by the prior remands.  Finally, in rendering the opinion regarding the Veteran's osteoarthritis and degenerative disc disease of the lumbar spine, the November 2013 VA examiner did not address the Veteran's pre-service and post-service back injuries, to include the July 1967 service personnel record which reflects that a July 1966 private X-ray study showed mild degenerative arthritic changes of the anterior aspect of L-4.  

As such, a remand is required to obtain the requested medical opinions from a new VA examiner, after consideration of all pertinent evidence.

In statements dated in June 2009 and September 2009, the Veteran appears to be arguing that his aortic aneurysm is etiologically related to his hypertension.  As such, the Board finds that these issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  

Accordingly, the case is REMANDED for the following action:

1.  Submit the claims file to a VA examiner other than the December 2012 and November 2013 VA examiner.  Request that the examiner review the claims file, to specifically include the Veteran's May 1967 X-ray report; the service personnel records showing that in July 1967 the Veteran was seen for complaints of back pain and that a July 1966 private X-ray study showed mild degenerative arthritic changes at L-4; the March 1991 Record of Proceedings of the Air Force Board for Correction of Military Records; the June 2007 SSA record showing hypertension since 1986, the Veteran's June 2007 report that when he was 18 years old he hurt his back while working for the post office and was told he had a herniated disc, and his report that his back symptoms were exacerbated in 1992 after a car accident; and the August 2009 letter from Dr. Gaggos.

The examiner should provide an opinion as to whether the Veteran's residuals of fractured ribs, diagnosed as mild deformity of the fifth and six ribs, (a disability which preexisted service) clearly and unmistakably was not aggravated (i.e., permanently worsened beyond its natural progression) by service, to specifically include any in-service exercise. 

Clear and unmistakable means that the evidence is obvious and manifest.

In making this determination, the examiner should specifically consider the Veteran's May 1967 X-ray report, the March 1991 Record of Proceedings of the Air Force Board for Correction of Military Records, and the August 2009 letter from Dr. Gaggos.

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or more) that the Veteran's lumbar spine osteoarthritis and degenerative disc disease is causally or etiologically related to military service, to include the Veteran's complaints of back pain during service.

In making this determination, the examiner should specifically consider the personnel records reflecting treatment and hospitalization for back pain and the Veteran's report of an old injury of the lumbar spine in July 1967 (and the July 1967 report of a 1966 private X-ray study showing arthritic changes), the March 1991 Record of Proceedings of the Air Force Board for Correction of Military Records, and the Veteran's SSA records reflecting the Veteran's reports in June 2007 of hurting his back when he was 18 years old while working for the post office, and 1992 injury from a car accident.

The examiner should also provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or more) that the Veteran's abdominal aortic aneurysm and/or hypertension are related to service, to include the Veteran's undesirable discharge from service. 

In making this determination, the examiner should specifically consider the Veteran's SSA records, and the August 2009 letter from Dr. Gaggos.

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached, citing to claims file documents and/or clinical findings as appropriate. 

If a new VA examination or examinations needs to be conducted in order to obtain such opinions, then one should be scheduled.  All indicated tests and studies should be undertaken.  Following a review of the relevant evidence in the claims folder and the clinical evaluation, the new examiner should answer the above questions.

If, an only if, hypertension is determined to be related to service and the Veteran's aortic aneurysm is not, then also ask the examiner to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's aortic aneurysm was caused by or aggravated by his hypertension.

A complete rationale must be provided for any opinion offered.

4.  When the above development has been completed, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue an additional Supplemental Statement of the Case.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



